In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01012-CR
____________

ERIC CORNELIUS WEST, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 926470



 
MEMORANDUM  OPINION
               Appellant, charged with aggravated assault, pleaded guilty to the lesser
included offense of deadly conduct.  In accordance with appellant’s plea bargain
agreement with the State, the trial court sentenced appellant to confinement for two
years.  Timely notice of appeal was filed.  We dismiss for lack of jurisdiction.
               Rule 25.2(a) of the Texas Rules of Appellate Procedure provides that, in a
plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after getting the trial court’s permission to
appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of defendant’s right to appeal in this case
states that this is a plea-bargained case and the defendant has no right to appeal.  We
must dismiss an appeal unless the record includes a certification that shows the
appellant has the right to appeal.  See Tex. R. App. P. 25.2(d).  We also note that
appellant waived his right to appeal.  See Buck v. State, 45 S.W.3d 275, 278 (Tex.
App.—Houston [1st Dist.] 2001, no pet.).         
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).